Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 3 for species A and claim 7 for species B in the reply filed on 06/07/2021 is acknowledged. Claims 2 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3-4, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over HOSHIBA et al. (US 2016/0172705 A1) in view of AMEYAMA et al. (US 2017/0263907 A1).
Regarding claim 1, HOSHIBA teaches a separator ([0034]; Figs. 1-2 #20) for a rechargeable [title] lithium battery [0021], the separator comprising a porous substrate (‘porous film’; #20c; [abstract, 0033-0034]); and a coating layer on at least one surface of the porous substrate (‘adhesive layers 20a’ [0033-0035]), wherein the coating layer (‘adhesive layers’ 20a; [0034-0036]) includes organic filler particles  (‘heat resistant filler particle 20b-3’ [0050]; ‘to adjust porosity and obtain thermal stability’ [0049]), fluorine organic binder particles (‘fluorine resin-containing particulate 20b-1’ [0037]), and (meth)acryl organic binder particles (‘binder particle 20b-2’ [0035]), an average particle diameter of the organic filler particles (‘binder particle 20b-2’ [0035], 100-500 nm [0043,0050]), is equal to or greater than
  ‘binder particle 20b-2’ [0035]).
The Examiner notes that one could interpret the ‘heat resistant organic filler particle 20b-3’ as the claimed meth acryl organic binder as well as there is no material and compositional distinction in the claim. HOSHIBA teaches methylmethacrylate [0056].
HOSHIBA is silent as to the fluorine organic binder particles are coated on the porous substrate as a part of the coating layer in an amount of less than about 0.1 g/m2
AMEYAMA teaches a separator (abstract) for a lithium ion secondary battery [0003] comprising a porous film [0006,0015]; and a coating layer on at least one surface of the porous substrate [0012,0015,0039], a polymer layer formed on at least one surface of a porous film/base material [0063] to provide adhesion [0064], the loading amount of the polymer layer in terms of solid content is 0.05-1.5 g/m2 [0065]; the polymer layer include a conjugated diene based polymer, an acrylic polymer a polyvinyl alcohol based resin and a fluorine containing resin [0111-0121,0056]; acrylic polymer may be meth acrylic acid [0121].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the particle amount as taught by AMEYAMA in the layer of HOSHIBA in order to provide adhesion.
Regarding claim 3, HOSHIBA teaches cross linked polymers, polyimide, etc. [0056].
Regarding claims 4 and 8, HOSHIBA teaches a particle diameter of the heat resistant filler is about 10-100 nm and of the fluorine resin containing particulate is 80-500nm. The ratio of heat resistant filler diameter to the fluorine resin containing particulate diameter is 0.02-1.25, this range overlaps with the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.
Regarding claim 7, HOSHIBA teaches many vinylidene co polymers [0034, 0061].
Regarding claim 10, HOSHIBA teaches the binder may comprise acrylic acids [0029, 0044-0050, 0056, 0061]; the organic filler may include methacrylate [0056], binder for the active materials may comprise acrylates [0061,0081]; the heat resistant organic filler particle may be polymethylmethacrylate [0056].
HOSHIBA is silent as to the claimed repeating unit of methacrylate or a meth acrylic acid.
AYEMAMA teaches meth acrylic compound in conjugated diene based polymer and the acrylic polymer [0117-0122].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the components as taught by AMEYAMA in the layer of HOSHIBA in order to provide adhesion.
Regarding claim 11, HOSHIBA teaches 2 mass % or less of binder [0043,0056] in order to obtain ideal adhesion.
Regarding claim 12, HOSHIBA teaches positive and negative electrodes [abstract,0023] with a separator between them ([0023]; Figs. 1-2).

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over HOSHIBA et al. (US 2016/0172705 A1, as cited in the IDS) in view of AYEMAMA et al. (US 2017/0263907 A1) as applied to claim 1 above, and further in view of HONDA et al. (US 2014/0363726 A1).
Regarding claims 5 and 6, HOSHIBA is silent as to the claimed range of organic filler particle average diameter.
Regarding the claimed range of organic filler particle diameter, HOSHIBA teaches that the heat resistant filler particles may have an average particle diameter that is less than or equal to that of the binder particles [0050], the binder particles having an average particle diameter of 100-500 nm [abstract]. HOSHIBA further teaches 10-100 nm as a range of organic filler average particle diameter preferred in an embodiment of the invention taught by HOSHIBA.
HONDA teaches a separator for a non-aqueous secondary battery including a porous substrate and an adhesive layer that is formed on at least one side of the porous substrate [abstract].the content of the particles per one adhesive layer is in a range from 0.1-6 g/m2 [0022,0025,0061,0068], with the resin contains 50 mol% or more of the vinylidene fluoride with respect to a total amount of structural unites of the co polymer [0024], 0.2-12g/m2 of particles in two adhesive layers with a different amount of the particles in one adhesive layer and the other is 20% by mass or less. [0025], (i.e. if one side contains 0.12 g/m2 the other side would contain 0.08 g/m2, The adhesive layer also includes additives, thickener and copolymers [0078,0091-0098]. Furthermore the concentration of particles containing a polyvinylylidene fluoride resin is in a range of from 1-50 % by mass [0112], bar coating [00113]; a separator with excellent adhesion and ensures favorable permeability and handling property [0021]. Adhesive layer [0061] includes particles that are not limited to the particles constituted of only a polyvinylidene fluoride resin particles [0065, 0074-080], including additives [0091] and thickeners [0094] in different amounts  improve durability of the separator [0080]; 0.1-2 micrometer diameter of organic filler [0087] and cross-linked polymer [0085], meth acrylic acid ester [0084].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the diameter range of HONDA in the separator of HOSHIBA in order to obtain excellent adhesion.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JIN et al. (KR 20160118979 A).
JIN teaches a lithium secondary battery separator, and a method of producing [0001], with increased bonding strength and enhanced safety [0005]; the separator comprising a porous substrate (10, [0013,0035]; and a coating layer (20, [0013,0035]), the coating layer includes organic filler particles  (‘31’ [0035]), fluorine organic binder particles ([0051], ‘acrylic dispersion binder in the form of particles, see Example 1 [0082,0088]  [0011].
ZHAO (US 20150056491 A1).
ZHAO teaches a porous separator, a porous substrate, porous coating [claim 1], with organic particles, and adhesive [claim 1], organic particles can be one or more of PVDF, polyimide and/or poly methyl acrylate [claim 4], acrylic adhesive [0024]; adhesives [0030] 0.1-10 are ratios of organic and mass ratios [0026-0034].
NISHKAWA et al. (US 2015/0180002 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723